UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51442 GENCO SHIPPING & TRADING LIMITED (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction incorporation or organization) 98-043-9758 (I.R.S. Employer Identification No.) 299 Park Avenue, 20th Floor, New York, New York 10171 (Address of principal executive offices)(Zip Code) (646) 443-8550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerýNon-accelerated filer Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares outstanding of each of the issuer’s classes of common stock, as of August 9, 2007: Common stock, $0.01 per share 25,514,600 shares. Genco Shipping & Trading Limited Form 10-Q for the three and six months ended June 30, 2007 and 2006 Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements a) Consolidated Balance Sheets - June 30, 2007 and December31, 2006 3 b) Consolidated Statements of Operations - For the three and six months ended June 30, 2007 and 2006 4 c) Consolidated Statements of Shareholders’ Equity and Comprehensive Income - For the six months ended June 30, 2007 and 2006 5 d) Consolidated Statements of Cash Flows - For the six months ended June 30, 2007 and 2006 6 e) Notes to Consolidated Financial Statements For the three and six months ended June 30, 2007 and 2006 7 Iten 2. Management's Discussion and Analysis of FinancialPositionand Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Control and Procedures 49 PART IIOTHER INFORMATION Item 1. Legal Proceedings 50 Item 4. Submission of Matters to a Vote of Security Holders 50 Item 5. Other Information 50 Item 6. Exhibits 51 2 Genco Shipping & Trading Limited Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 (U.S. Dollars in thousands, except for share data) June 30, 2007 December 31, 2006 (unaudited) Assets Current assets: Cash and cash equivalents $ 67,798 $ 73,554 Short-term investments 132,307 - Vessel held for sale - 9,450 Due from charterers, net 1,882 471 Prepaid expenses and other current assets 6,504 4,643 Total current assets 208,491 88,118 Noncurrent assets: Vessels, net of accumulated depreciation of $57,669 and $43,769, respectively 462,884 476,782 Deferred drydock, net of accumulated depreciation of $895 and $366, respectively 3,816 2,452 Fixed assets, net of accumulated depreciation and amortization of $538 and $348, respectively 1,981 1,877 Other assets, netof accumulated amortization of $739 and $468, respectively 3,894 4,571 Fair value of derivative instruments 8,490 4,462 Total noncurrent assets 481,065 490,144 Total assets $ 689,556 $ 578,262 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 9,838 $ 7,784 Current portion of long-term debt 18,750 4,322 Deferred revenue 4,834 3,067 Fair value of derivative instruments 2,910 - Total current liabilities 36,332 15,173 Noncurrent liabilities: Deferred revenue 193 395 Deferred rent credit 734 743 Fair value of derivative instruments - 807 Long-term debt 264,483 207,611 Total noncurrent liabilities 265,410 209,556 Total liabilities 301,742 224,729 Commitments and contingencies Shareholders’ equity: Common stock, par value $0.01; 100,000,000 shares authorized; issued and outstanding 25,514,600 and 25,505,462 shares at June 30, 2007 and December 31, 2006, respectively 255 255 Paid-in capital 308,259 307,088 Accumulated other comprehensive income 36,780 3,546 Retained earnings 42,520 42,644 Total shareholders’ equity 387,814 353,533 Total liabilities and shareholders’ equity $ 689,556 $ 578,262 See accompanying notes to consolidated financial statements. 3 Genco Shipping & Trading Limited Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 (U.S. Dollars in Thousands, Except for Earnings per Share and Share Data) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Revenues $ 36,847 $ 32,303 $ 74,067 $ 64,875 Operating expenses: Voyage expenses 1,017 1,060 2,430 2,164 Vessel operating expenses 6,445 4,706 12,834 9,265 General and administrative expenses 3,052 2,304 6,247 4,753 Management fees 393 347 744 694 Depreciation and amortization 7,433 6,540 14,619 12,957 Gain on sale of vessel - - (3,575 ) - Total operating expenses 18,340 14,957 33,299 29,833 Operating income 18,507 17,346 40,768 35,042 Other (expense) income: (Loss) income from derivative instruments (1,594 ) 1,721 (1,594 ) 2,197 Interest income 888 684 1,954 1,253 Interest expense (4,080 ) (2,229 ) (7,570 ) (4,392 ) Other (expense) income (4,786 ) 176 (7,210 ) (942 ) Net income $ 13,721 $ 17,522 $ 33,558 $ 34,100 Earnings per share-basic $ 0.54 $ 0.69 $ 1.33 $ 1.35 Earnings per share-diluted $ 0.54 $ 0.69 $ 1.32 $ 1.35 Weighted average common shares outstanding-basic 25,312,593 25,263,481 25,310,783 25,261,750 Weighted average common shares outstanding-diluted 25,456,413 25,337,024 25,439,043 25,320,826 See accompanying notes to consolidated financial statements. 4 Genco Shipping & Trading Limited Consolidated Statement of Shareholders’ Equity (Unaudited) For the Six Months Ended June 30, 2007 (U.S. Dollars in Thousands Except for Per Share and Share Data) Common Stock Paid in Capital Retained Earnings Accumulated Other Comprehensive Income Comprehensive Income Total Balance – January 1, 2007 $ 255 $ 307,088 $ 42,644 $ 3,546 $ 353,533 Net income 33,558 33,558 33,558 Unrealized gain on short-term investments 26,489 26,489 26,489 Unrealized gain on currency translation on short-term investments 1,910 1,910 1,910 Unrealized derivative gain on cash flow hedges 4,835 4,835 4,835 Comprehensive income $ 66,792 Cash dividends paid ($1.32 per share) (33,682 ) (33,682 ) Issuance of 16,200 shares of nonvested stock, less forfeitures of 7,062 shares - - - Nonvested stock amortization 1,171 1,171 Balance – June 30, 2007 $ 255 $ 308,259 $ 42,520 $ 36,780 $ 387,814 See accompanying notes to consolidated financial statements. 5 Genco Shipping & Trading Limited Consolidated Statement of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (U.S. Dollars in Thousands) (Unaudited) For the Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 33,558 $ 34,100 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 14,619 12,957 Amortization of deferred financing costs 272 150 Amortization of value of time charter acquired 917 917 Unrealized loss (gain) on derivative instruments 2,910 (2,197 ) Amortization of nonvested stock compensation expense 1,171 1,016 Gain on sale of vessel (3,575 ) - Change in assets and liabilities: Increase in due from charterers (1,410 ) (341 ) Increase in prepaid expenses and other current assets (1,842 ) (1,214 ) Increase in accounts payable and accrued expenses 1,212 337 Increase (decrease) in deferred revenue 1,565 (321 ) (Decrease) increase in deferred rent credit (10 ) 233 Deferred drydock costs incurred (1,847 ) (1,011 ) Net cash provided by operating activities 47,540 44,626 Cash flows from investing activities: Purchase of vessels, net of deposits (43 ) (40 ) Purchase of short-term investments (103,082 ) - Proceeds from sale of vessel 13,004 - Purchase of other fixed assets (280 ) (980 ) Net cash used in investing activities (90,401 ) (1,020 ) Cash flows from financing activities: Repayment of credit facilities (5,700 ) - Proceeds from Short-term Line 77,000 - Cash dividends paid (33,682 ) (30,521 ) Payment of deferred financing costs (513 ) (35 ) Net cash provided by (used in) financing activities 37,105 (30,556 ) Net (decrease) increase in cash (5,756 ) 13,050 Cash and cash equivalentsat beginning of period 73,554 46,912 Cash and cash equivalentsat end of period $ 67,798 $ 59,962 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 6,302 $ 4,157 See accompanying notes to consolidated financial statements. 6 Genco Shipping & Trading Limited (U.S. Dollars in Thousands Except Per Share and Share Data) Notes to Consolidated Financial Statements for the Three and Six Months Ended June 30, 2007 and 2006(unaudited) 1 - GENERAL INFORMATION The accompanying consolidated financial statements include the accounts of Genco Shipping& Trading Limited (“GS&T”) and its wholly owned subsidiaries (collectively, the “Company,” “we” or “us”). The Company is engaged in the ocean transportation of drybulk cargoes worldwide through the ownership and operation of drybulk carrier vessels. GS&T was incorporated on September27, 2004 under the laws of the Marshall Islands and is the sole owner of all of the outstanding shares of the following subsidiaries: Genco Ship Management LLC; Genco Investments LLC; and the ship-owning subsidiaries as set forth below. The Company began operations on December6, 2004 with the delivery of its first vessel.The Company agreed to acquire a fleet of 16 drybulk carriers from an unaffiliated third party on November 19, 2004; these vessels were delivered during 2004 and 2005. Additionally, on October 14, 2005, the Company acquired the Genco Muse with an existing time charter for $34,450, which was funded entirely by the Company’s credit facility entered into on July 29, 2005 (the “2005 Credit Facility”).The portion of the purchase price attributable to the vessel was $30,958 (see Note 4).On July 10, 2006, the Company acquired the Genco Acheron, the Genco Commander, and the Genco Surprise for a total purchase price of $81,250, all of which were delivered in the fourth quarter of 2006.During February 2007, the Company completed the sale of the Genco Glory to Cloud Maritime S.A. for $13,004, net of commission.On July 18, 2007, the Company entered into an agreement to acquire nine Capesize vessels from companies within the Metrostar Management Corporation group for an aggregate purchase price of $1,111,000 (See Subsequent Events Note 19).Upon completion of the acquisition, Genco's fleet will consist of nine Capesize, seven Panamax, seven Handymax, and five Handysize drybulk carriers, with a total carrying capacity of approximately 2,559,000 dwt and an average age of 8 years. Below is the list of the Company’s wholly owned ship-owning subsidiaries as of June 30, 2007: Wholly Owned Subsidiaries Vessels Acquired dwt Date Delivered Year Built Date Sold Genco Reliance Limited Genco Reliance 29,952 12/6/04 1999 — Genco Glory Limited Genco Glory 41,061 12/8/04 1984 2/21/07 Genco Vigour Limited Genco Vigour 73,941 12/15/04 1999 — Genco Explorer Limited Genco Explorer 29,952 12/17/04 1999 — Genco Carrier Limited Genco Carrier 47,180 12/28/04 1998 — Genco Sugar Limited Genco Sugar 29,952 12/30/04 1998 — Genco Pioneer Limited Genco Pioneer 29,952 1/4/05 1999 — Genco Progress Limited Genco Progress 29,952 1/12/05 1999 — Genco Wisdom Limited Genco Wisdom 47,180 1/13/05 1997 — Genco Success Limited Genco Success 47,186 1/31/05 1997 — Genco Beauty Limited Genco Beauty 73,941 2/7/05 1999 — Genco Knight Limited Genco Knight 73,941 2/16/05 1999 — Genco Leader Limited Genco Leader 73,941 2/16/05 1999 — Genco Marine Limited Genco Marine 45,222 3/29/05 1996 — Genco Prosperity Limited Genco Prosperity 47,180 4/4/05 1997 — Genco Trader Limited Genco Trader 69,338 6/7/05 1990 — Genco Muse Limited …………… Genco Muse 48,913 10/14/05 2001 — Genco Commander Limited …………. Genco Commander 45,518 11/2/06 1994 — Genco Acheron Limited …………… Genco Acheron 72,495 11/7/06 1999 — Genco Surprise Limited …………… Genco Surprise 72,495 11/17/06 1998 — 7 Prior to its initial public offering, GS&T was 100% owned by Fleet Acquisition LLC, a limited liability company organized on November3, 2004 under the laws of the Marshall Islands.Fleet Acquisition LLC was owned approximately 65.65% by OCM Principal Opportunities III Fund, L.P. and OCM Principal Opportunities Fund IIIA, L.P., collectively, (“Oaktree”) of which Oaktree Management LLC is the General Partner, approximately 26.57% by Peter Georgiopoulos, and 7.78% by others.As of December 31, 2005, Fleet Acquisition LLC maintained a 53.08% ownership in the Company.On April 14, 2006, Fleet Acquisition LLC distributed 1,050,210 shares to certain of its members, and on December 15, 2006, Fleet Acquisition LLC distributed 3,587,361 shares to Peter Georgiopoulos, our Chairman.As a result, at December 31, 2006, Oaktree beneficially owned approximately 34.75% of the Company through Fleet Acquisition, LLC and Peter Georgiopoulos beneficially owned approximately 14.07%.In January 2007, we filed a registration statement on Form S-3 with the Securities and Exchange Commission (the “SEC”) to register possible future offerings, including possible resales by Fleet Acquisition LLC.That registration statement, as amended, was declared effective by the SEC on February 7, 2007.Fleet Acquisition LLC utilized that registration statement to conduct an underwritten offering of 4,830,000 shares it owned, including an over-allotment option granted to underwriters for 630,000 shares which the underwriters exercised in full.Following completion of that offering, Fleet Acquisition LLC owns 15.80% of our common stock. 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”), which include the accounts of Genco Shipping & Trading Limited and its wholly owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes necessary for a fair presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. However, in the opinion of the management of the Company, all adjustments necessary for a fair presentation of financial position and operating results have been included in the statements. Interim results are not necessarily indicative of results for a full year. Reference is made to the December 31, 2006 consolidated financial statements of Genco Shipping & Trading Ltd. contained in its Annual Report on Form 10-K for the year ended December 31, 2006. Business geographics The Company’s vessels regularly move between countries in international waters, over hundreds of trade routes and, as a result, the disclosure of geographic information is impracticable. Vessel acquisitions When the Company enters into an acquisition transaction, it determines whether the acquisition transaction was the purchase of an asset or a business based on the facts and circumstances of the transaction.As is customary in the shipping industry, the purchase of a vessel is normally treated as a purchase of an asset as the historical operating data for the vessel is not reviewed nor is material to our decision to make such acquisition. When a vessel is acquired with an existing time charter, the Company allocates the purchase price of the vessel and the time charter based on, among other things, vessel market valuations and the present value (using an interest rate which reflects the risks associated with the acquired charters) of the difference between (i) the contractual amounts to be paid pursuant to the charter terms and (ii) management's estimate of the fair market charter rate, measured over a period equal to the remaining term of the charter.The capitalized above-market (assets) and below-market (liabilities) charters are amortized as a reduction or increase, respectively, to voyage revenues over the remaining term of the charter. 8 Segment reporting The Company reports financial information and evaluates its operations by charter revenues and not by the length of ship employment for its customers, i.e., spot or time charters. The Company does not use discrete financial information to evaluate the operating results for different types of charters. Although revenue can be identified for these types of charters, management cannot and does not separately identify expenses, profitability or other financial information for these charters. As a result, management, including the chief operating decision maker, reviews operating results solely by revenue per day and operating results of the fleet and thus, the Company has determined that it operates under one reportable segment. Furthermore, when the Company charters a vessel to a charterer, the charterer is free to trade the vessel worldwide and, as a result, the disclosure of geographic information is impracticable. Revenue and voyage expense recognition Since the Company’s inception, revenues have been generated from time charter agreements and pool agreements. A time charter involves placing a vessel at the charterer’s disposal for a set period of time during which the charterer may use the vessel in return for the payment by the charterer of a specified daily hire rate. In time charters, operating costs including crews, maintenance and insurance are typically paid by the owner of the vessel and specified voyage costs such as fuel and port charges are paid by the charterer. There are certain other non-specified voyage expenses such as commissions which are borne by the Company. The Company records time charter revenues over the term of the charter as service is provided. Revenues are recognized on a straight-line basis as the average revenue over the term of the respective time charter agreement.The Company recognizes vessel operating expenses when incurred. In December 2005 and February 2006, respectively, the Genco Trader and the Genco Leader entered into the Baumarine Panamax Pool.Vessel pools, such as the Baumarine Panamax Pool, provide cost-effective commercial management activities for a group of similar class vessels.The pool arrangement provides the benefits of a large-scale operation, and chartering efficiencies that might not be available to smaller fleets.Under the pool arrangement, the vessels operate under a time charter agreement whereby the cost of bunkers and port expenses are borne by the charterer and operating costs including crews, maintenance and insurance are typically paid by the owner of the vessel.Since the members of the pool share in the revenue generated by the entire group of vessels in the pool, and the pool operates in the spot market, the revenue earned by these two vessels was subject to the fluctuations of the spot market.Effective December 24, 2006 and January 15, 2007, respectively, the Genco Trader and Genco Leader exited the Baumarine Panamax Pool. Included in the standard time charter contracts with our customers are certain performance parameters, which if not met can result in customer claims.As of June 30, 2007, the Company had a reserve of $166 against due from charterers balance and an additional reserve of $850, each of which is associated with estimated customer claims against the Company including time charter performance issues.As of December 31, 2006, the Company had a reserve of $187 against due from charterers balance and an additional reserve of $571, each of which is associated with estimated customer claims against the Company, including time charter performance issues. Vessel operating expenses Vessel operating expenses include crew wages and related costs, the cost of insurance, expenses relating to repairs and maintenance, the cost of spares and consumable stores, and other miscellaneous expenses. Vessel operating expenses are recognized when incurred. Vessels, net Vessels, net are stated at cost less accumulated depreciation. Included in vessel costs are acquisition costs directly attributable to the acquisition of a vessel and expenditures made to prepare the vessel for its initial voyage. Vessels are depreciated on a straight-line basis over their estimated useful lives, determined to be 25years from the date of initial delivery from the shipyard. 9 Depreciation expense is calculated based on cost less the estimated residual scrap value. The costs of significant replacements, renewals and betterments are capitalized and depreciated over the shorter of the vessel’s remaining estimated useful life or the estimated life of the renewal or betterment. Undepreciated cost of any asset component being replaced that was acquired after the initial vessel purchase is written off as a component of vessel operating expense. Expenditures for routine maintenance and repairs are expensed as incurred. Scrap value is estimated by the Company by taking the cost of steel times the weight of the ship noted in lightweight ton (lwt). At June 30, 2007 and December 31, 2006, the Company estimated the residual value of vessels to be $175/lwt. Fixed assets, net Fixed assets, net are stated at cost less accumulated depreciation and amortization.Depreciation and amortization are based on a straight-line basis over the estimated useful life of the specific asset placed in service.The following table is used in determining the estimated useful lives: DescriptionUseful lives Leasehold improvements 15 years Furniture, fixtures & other equipment5 years Vessel equipment 2-5 years Computer equipment3 years Deferred drydocking costs The Company’s vessels are required to be drydocked approximately every 30 to 60 months for major repairs and maintenance that cannot be performed while the vessels are operating. The Company capitalizes the costs associated with the drydockings as they occur and depreciates these costs on a straight-line basis over the period between drydockings. Costs capitalized as part of a vessel’s drydocking include actual costs incurred at the drydocking yard; cost of parts that are reasonably made in anticipation of reducing the duration or cost of the drydocking; cost of travel, lodging and subsistence of personnel sent to the drydocking site to supervise; and the cost of hiring a third party to oversee the drydocking. Inventory Inventory consists of lubricants and bunkers (fuel) which are stated at the lower of cost or market. Cost is determined by the first-in, first-out method. Impairment of long-lived assets The Company follows the Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS”) No.144, Accounting for the Impairment or Disposal of Long-Lived Assets, which requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than their carrying amounts. In the evaluation of the fair value and future benefits of long-lived assets, the Company performs an analysis of the anticipated undiscounted future net cash flows of the related long-lived assets. If the carrying value of the related asset exceeds the undiscounted cash flows, the carrying value is reduced to its fair value. Various factors including anticipated future charter rates, estimated scrap values, future drydocking costs and estimated vessel operating costs, are included in this analysis. For three and six months ended June 30, 2007 and 2006, no impairment charges were recorded, based on the analysis described above. Deferred financing costs Deferred financing costs, included in other assets, consist of fees, commissions and legal expenses associated with obtaining loan facilities. These costs are amortized over the life of the related debt, which is included in interest expense.See Subsequent Event Note 19 for discussion on the refinance of the Company’s existing facilities and the associated write-off in July 2007 of the unamortized deferred financing cost of $3,568. 10 Cash and cash equivalents The Company considers highly liquid investments such as time deposits and certificates of deposit with an original maturity of three months or less to be cash equivalents. Short-term investments The Company holds an investment in the capital stock of Jinhui Shipping and Transportation Limited (“Jinhui”).Jinhui is a drybulk shipping owner and operator focused on the Supramax segment of drybulk shipping.This investment is designated as available-for-sale and is reported at fair value, with unrealized gains and losses recorded in shareholders’ equity as a component of other comprehensive income (“OCI”).The cost of securities when sold is based on the specific identification method.Realized gains and losses on the sale of these securities will be reflected in the consolidated statement of operations in other (expense) income. Should the decline in the value of any investment be deemed to be other-than-temporary, the investment basis would be written down to fair market value, and the write-down would be recorded to earnings as a loss. Income taxes Pursuant to Section 883 of the U.S. Internal Revenue Code of 1986 as amended (the “Code”), qualified income derived from the international operations of ships is excluded from gross income and exempt from U.S. federal income tax if a company engaged in the international operation of ships meets certain requirements. Among other things, in order to qualify, the company must be incorporated in a country which grants an equivalent exemption to U.S. corporations and must satisfy certain qualified ownership requirements. The Company is incorporated in the Marshall Islands. Pursuant to the income tax laws of the Marshall Islands, the Company is not subject to Marshall Islands income tax. The Marshall Islands has been officially recognized by the Internal Revenue Service as a qualified foreign country that currently grants the requisite equivalent exemption from tax. Based on the publicly traded requirement of the Section 883 regulations as described in the next paragraph, we believe that the Company qualified for exemption from income tax for 2006. In order to meet the publicly traded requirement for 2006 and future years, our stock must be treated as being primarily and regularly traded for more than half the days of any such year. Under the Section 883 regulations, our qualification for the publicly traded requirement may be jeopardized if shareholders of our common stock that own five percent or more of our stock (“5% shareholders”) own, in the aggregate, 50% or more of our common stock for more than half the days of the year.We believe that during 2006, the combined ownership of our 5% shareholders did not equal 50% or more of our common stock for more than half the days of 2006. However if our 5% shareholders were to increase their ownership to 50% or more of our common stock for more than half the days of 2007 or any future taxable year, we would not be eligible to claim exemption from tax under Section 883 for that taxable year. We can therefore give no assurance that changes and shifts in the ownership of our stock by 5% shareholders will not preclude us from qualifying for exemption from tax in 2007 or in future years. If the Company does not qualify for the exemption from tax under Section 883, it would be subject to a 4% tax on the gross “shipping income” (without the allowance for any deductions) that is treated as derived from sources within the United States or “United States source shipping income.” For these purposes, “shipping income” means any income that is derived from the use of vessels, from the hiring or leasing of vessels for use, or from the performance of services directly related to those uses; and “United States source shipping income” includes 50% of shipping income that is attributable to transportation that begins or ends, but that does not both begin and end, in the United States. Deferred revenue Deferred revenue primarily relates to cash received from charterers prior to it being earned. These amounts are recognized as income when earned. 11 Comprehensive income The Company follows SFAS No. 130 “Reporting Comprehensive Income,” which establishes standards for reporting and displaying comprehensive income and its components in financial statements.Comprehensive income is comprised of net income and amounts related to the adoption of SFAS No. 133 “Accounting for Derivative Instruments and Hedging Activities”. Nonvested stock awards In 2006, the Company adopted SFAS No.123R, Share-Based Payment, for nonvested stock issued under its equity incentive plan.Adoption of this new accounting policy did not change the method of accounting for nonvested stock awards.However, deferred compensation costs from nonvested stock have been classified as a component of paid-in capital as required by SFAS No.123R. Accounting estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include vessel and drydock valuations and the valuation of amounts due from charterers. Actual results could differ from those estimates. Concentration of credit risk Financial instruments that potentially subject the Company to concentrations of credit risk are amounts due from charterers. With respect to amounts due from charterers, the Company attempts to limit its credit risk by performing ongoing credit evaluations and, when deemed necessary, requiring letters of credit, guarantees or collateral.Although the Company earned 100% of revenues from thirteen and eleven customers, for the three months ended June 30, 2007 and 2006, respectively, and 100% of revenues from sixteen and eleven customers, for the six months ended June 30, 2007 and 2006, respectively, management does not believe significant risk exists in connection with the Company’s concentrations of credit at June 30, 2007 and December 31, 2006. For the three months ended June 30, 2007 there are four customers that individually accounted for more than 10% of revenue, which represented 16.31%, 11.67%, 10.97% and 10.09% of revenue, respectively.For the three months ended June, 2006 there were two customers that individually accounted for more than 10% of revenue, which represented 24.11% and 16.21% of revenue, respectively. For the six months ended June 30, 2007 there are three customers that individually accounted for more than 10% of revenue, which represented 16.04%, 11.97%, and 10.41% of revenue, respectively.For the six months ended June, 2006 there were two customers that individually accounted for more than 10% of revenue, which represented 23.67% and 15.95% of revenue, respectively. Fair value of financial instruments The estimated fair values of the Company’s financial instruments such as amounts due from charterers, accounts payable and long term debt approximate their individual carrying amounts as of June 30, 2007 and December 31, 2006 due to their short-term maturity or the variable-rate nature of the respective borrowings. The fair value of the interest rate swaps and currency swaps (used for purposes other than trading) is the estimated amount the Company would receive to terminate the swap agreements at the reporting date, taking into account current interest rates and the creditworthiness of the swaps’ counterparty for assets and creditworthiness of the Company for liabilities. The Company adopted SFAS No. 157, Fair Value Measurements (“SFAS No. 157”) in the first quarter of 2007. 12 Interest rate risk management The Company is exposed to the impact of interest rate changes.The Company’s objective is to manage the impact of interest rate changes on its earnings and cash flow in relation to its borrowings. The Company held three interest rate risk management instruments at June 30, 2007 and at December 31, 2006, in order to manage future interest costs and the risk associated with changing interest rates. The differential to be paid or received for the effectively hedged portion of any swap agreement is recognized as an adjustment to interest expense as incurred.Additionally, the change in value for the portion of the swaps that are effectively hedged is reflected as a component of OCI. For the portion of the forward interest rate swaps that are not effectively hedged, the change in the value and the rate differential to be paid or received is recognized as income or (expense) from derivative instruments and is listed as a component of other (expense) income until such time the Company has obligations against which the swap is designated and is an effective hedge. Currency risk management The Company is exposed to the impact of exchange rate changes.The Company’s objective is to manage the impact of exchange rate changes on its earnings and cash flow in relation to its short-term investments. The Company held two exchange rate risk management instruments at June 30, 2007, in order to manage future risk associated with changing exchange rates. The change in the value in the currency swaps is recognized as income or (expense) from derivative instruments and is listed as a component of other (expense) income. Derivative financial instruments To manage its exposure to fluctuating interest rates, the Company uses interest rate swap agreements.Interest rate differentials to be paid or received under these agreements for any portion of designated debt that is effectively hedged is accrued and recognized as an adjustment of interest expense.The interest rate differential on the swaps that do not have designated debt or are not effectively hedged will be reflected asincome or (expense) from derivative instruments and is listed as a component of other (expense) income.The fair value of the interest rate swap agreements is recognized in the financial statements as a non-current asset or liability. Amounts receivable or payable arising at the settlement of hedged interest rate swaps are deferred and amortized as an adjustment to interest expense over the period of interest rate exposure provided the designated liability continues to exist.Amounts receivable or payable arising at the settlement of unhedged interest rate swaps are reflected asincome or (expense) from derivative instruments and are included as a component of other (expense) income. The Company has entered into a number of short term currency swaps to hedge the Company’s exposure to the Norwegian Kroner related to the purchase ofJinhui stock as described above under the sub heading Short-term investments.The Company had currency swaps in place for a notional amount of 617.4 million NOK (Norwegian Kroner) or $101,641, which all matured on July 16, 2007. The Company entered into another currency swap expiring August 16, 2007 for the same notional amount of 617.4 million NOK for $107,369.Realized gains of $1,316 arising at the settlement of the currency swaps are reflected as income from derivative instruments and are included as a component of other (expense) income.The short-term liability associated with the currency swaps at June 30, 2007 is $2,910 and is presented as the fair value of derivatives on the balance sheet and also is reflected as an unrealized loss from derivative instruments and are included as a component of other (expense) income. New accounting pronouncements In September 2006, FASB issued SFAS No.157 which enhances existing guidance for measuring assets and liabilities using fair value. Previously, guidance for applying fair value was incorporated in several accounting pronouncements.The new statement provides a single definition of fair value, together with a framework for measuring it, and requires additional disclosure about the use of fair value to measure assets and liabilities.While 13 the statement does not add any new fair value measurements, it does change current practice. One such change is a requirement to adjust the value of nonvested stock for the effect of the restriction even if the restriction lapses within one year.The early adoption of SFAS No. 157 on January 1, 2007, did not have a material impact on the financial statements of the Company. In July 2006, the FASB issued Interpretation No.48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes–an Interpretation of FASB Statement No.109.”
